James River Coal Company 901 East Byrd Street Suite 1600 Richmond, Virginia 23219-4529 804-780-3000 September 21, 2010 VIA EDGAR AND FACSIMILE H. Roger Schwall Securities and Exchange Commission treet, NE Washington, DC 20549 Facsimile: (202) 772-9368 Re: James River Coal Company Registration Statement on Form S-3 File No. 333-168628 – Request for Withdrawal Dear Mr. Schwall: Pursuant to Rule 477 under the Securities Act of 1933, as amended, James River Coal Company (the “Company”) hereby requests the withdrawal of Pre-Effective Amendment No. 1 to the Company’s above-referenced Registration Statement (the “Registration Statement”), which was filed with the U.S. Securities and Exchange Commission on September 13, 2010 (“Amendment No. 1”) and Pre-Effective Amendment No. 2 to the Registration Statement, which was filed with the U.S. Securities and Exchange Commission on September 16, 2010 (“Amendment No. 2” and, together with Amendment No. 1, the “Amendments”). The Company’s Amendments were filed, on behalf of the co-registrants, in error using the incorrect registration statement file number in the EDGAR system.The Amendments are being withdrawn to re-file such Amendments using the correct registration statement file number.The amendments to the Registration Statement reflected in each of Amendment No. 1 and Amendment No. 2 will be consolidated into one amendment to the Registration Statement and filed with the U.S. Securities and Exchange Commission Sincerely, James River Coal Company /s/ Samuel M. Hopkins II Samuel M. Hopkins II Vice President and Chief Accounting Officer cc:David A. Stockton
